Citation Nr: 1739040	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc disease (DDD) of the lumbar spine ("low back disability").

2.  Entitlement to an initial rating in excess of 10 percent for service-connected right lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to January 1990, from March 2003 to September 2003, and from May 2004 to March 2005.

This appeal is before the Board of Veterans' Appeals (Board) from April 2010 and May 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, and Providence, Rhode Island, respectively.  The case was transferred to the RO in Providence, Rhode Island.

The Veteran testified before the undersigned Veterans Law Judge at an April 2017 Central Office hearing, and a transcript of this hearing is of record.

The issues of ratings in excess of 20 percent for both disabilities for the entire appeal period are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's low back disability has been manifested by forward flexion of the thoracolumbar spine to 90 degrees with pain beginning at 45 degrees.

2.  Since the effective date of service connection, the Veteran has had right lower extremity radiculopathy of at least moderate severity.




CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for an initial rating of 20 percent for a service-connected low back disability have been met.  38 US.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).

2.  For the entire rating period on appeal, the criteria for an initial rating of 20 percent for service-connected right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Claims for Higher Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Notably, pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

Low Back Disability

In this case, the RO rated the Veteran's service-connected low back disability as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5237.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasms, and tenderness.  See 38 C.F.R. § 4.71a, DCs 5235-5243.

The general rating formula provides for a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined ROM of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is available for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is available for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined ROM.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2); see also Plate V.

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (5).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2016).

A 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Turning now to the evidence, a March 2010 VA examiner found that the Veteran had no abnormal spinal curvatures, no ankylosis, and a normal gait.  He had guarding and tenderness, although none of which was severe enough to be responsible for an abnormal gait or abnormal spinal contour, and no spasms.  ROM testing resulted in flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees, with objective evidence of pain on active ROM and no additional limitations after repetitive use testing.  X-rays of the lumbosacral spine revealed no significant or minor abnormality.  The Veteran was working full-time as a lawyer.

An April 2011 private treatment record reflects that the Veteran had normal ROM of the lumbosacral spine.

A November 2011 VA peripheral nerve examination report reflects that the Veteran had a normal gait.

An August 2012 VA examiner reviewed the claims file and diagnosed the Veteran with lumbosacral strain.  The Veteran reported flare-ups consisting of daily pain and monthly incapacitating flare-ups.  ROM testing resulted in flexion to 90 degrees or greater with pain beginning at 45 degrees, extension to 30 or greater with pain beginning at 15 degrees, bilateral lateral flexion to 30 degrees or greater with pain beginning at 15 degrees, and bilateral lateral rotation to 30 degrees or greater with pain beginning at 15 degrees.  Repetitive use testing did not result in additional limitation of motion.  The Veteran did not have guarding or muscle spasms.  He had IVDS of the thoracolumbar spine with incapacitating episodes of less than one week over the past 12 months.  The examiner found no other neurologic abnormalities or findings related to the thoracolumbar spine such as bowel or bladder problems or pathologic reflexes.  X-rays did not document arthritis.  The examiner stated that the Veteran's back disability impacted his ability to work, specifically that he was unable to work during incapacitating episodes.

At his April 2017 hearing, the Veteran disagreed with the VA examiners' findings of a normal gait.  He stated that he had a constant "hitch" in his walk that was not a limp and did not result in dragging his leg, but which was "clearly not a normal gait."  He also reported having back spasms probably six times a year, which were triggered by bending or picking something up the wrong way.  He also did yoga in order to improve his range of motion.  He testified that he was currently working.

Based on a careful review of all evidence of record, the Board finds that an initial rating of 20 percent for the Veteran's service-connected low back disability is warranted for the entire period on appeal.  The evidence reflects that the Veteran consistently had normal ROM of the lumbosacral spine with full ROM in all directions.  However, because March 2010 VA examination did not note when pain began during ROM testing, it is considered inadequate to evaluated the Veteran's disability.  See Correia v. McDonald, 28 Vet. App. 158  (2016).  Nonetheless, the ROM testing during the August 2012 VA examination is adequate and found objective evidence of low back pain beginning at 45 degrees with flexion.  See 38 C.F.R. § 4.59; VAOPGCPREC 9-98 (recognizing the motion effectively ends where pain begins).  Therefore, based on the August 2012 finding of pain beginning at 45 degrees flexion, the Veteran meets the criteria under the General Rating Formula for an initial rating of 20 percent for his low back disability.

The Board acknowledges that the Veteran's service-connected low back disability causes pain.  The presence of pain, as described by the Veteran, is certainly a component of his disability and is contemplated in the increased 20 percent rating.  The Board finds that the 20 percent rating awarded herein adequately portrays any functional impairment, pain, fatigue, weakness, and any flare-ups that the Veteran experiences as a consequence of his low back disability.  Accordingly, a 20 percent rating is appropriate as it already encompasses the provisions of 38 C.F.R. §§ 4.40, 4.45, and the DeLuca considerations.

The Board also considered whether a higher rating may be available under the Formula for Rating IVDS Based on Incapacitating Episodes.  The Board recognizes that the August 2012 VA examiner noted that the Veteran had IVDS.  However, it resulted in incapacitating episodes of less than one week over the past 12 months, which warrants only a noncompensable rating.  Thus, the IVDS Formula does not support a rating higher than 20 percent.

Accordingly, the Board assigns an initial rating of 20 percent for the Veteran's low back disability under DC 5237 since the beginning of the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

As will be discussed in further detail below, the Board finds that an updated examination of the low back is necessary prior to further analyzing the current severity of the disability.  Accordingly, an initial rating in excess of 20 percent for the low back disability is discussed below in the remand.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Right Lower Extremity Radiculopathy

In addition to consideration of the orthopedic manifestations of the low back disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The RO already assigned an initial 10 percent rating for radiculopathy of the Veteran's right lower extremity under DC 8520 for incomplete paralysis of the sciatic nerve for the entire rating period on appeal.

Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; 20 percent for moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The Veteran contends that a 60 percent rating is warranted based upon claimed significant muscle atrophy.

A March 2010 VA examination report reflects complaints of persistent numbness in his right lower extremity, described as a band of numbness radiating from the right buttock down the lateral side of the thigh and also extending into the lateral leg and foot.

In May 2011, P.J.H. provided a summary of private treatment the Veteran received in April and May 2011 reflecting that the Veteran had some calf atrophy and atrophy of his gastrocnemius muscle.  He described the Veteran's right lower extremity weakness as moderate.  A neurologic examination revealed no atrophy of the right lower extremity.

A November 2011 VA examination report notes a diagnosis of radiculopathy and continued complaints of persistent numbness radiating from the Veteran's right buttock down the lateral side of his thigh and knee, as well as in the right lateral dorsal surface of his foot.  The examiner found moderate paresthesias and/or dysesthesias and moderate numbness in the right lower extremity, as well as moderate numbness and a feeling of "being asleep" in the right buttock.  The Veteran did not have muscle atrophy.

An August 2012 VA examiner found that the Veteran had severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the right lower extremity, as well as muscle atrophy of the gastrocnemius muscle.  He had a positive straight leg test for his right lower extremity.  As such, he found that the Veteran's right lower extremity radiculopathy was of moderate severity.

At his April 2017 hearing, the Veteran described his right lower extremity radiculopathy as starting at the glute and running down his leg "like a hot poker" that could last up to five days.  He reported that the most significant symptom was weakness and pain.  He stated that he reviewed the rating criteria and that he did not have complete paralysis.  He noted that he had muscle weakness in his hamstring and calf, which was worse now, although not remarkably.  He reported muscle atrophy in the glute and upper quad muscle.

Based on a careful review of all evidence of record, the Board finds that an initial rating of 20 percent for the Veteran's service-connected right lower extremity radiculopathy is warranted for the entire period on appeal.  A November 2011 VA examiner found moderate paresthesias and/or dysesthesias and moderate numbness in the right lower extremity, as well as moderate numbness in the right buttock.  The August 2012 VA examiner found that the Veteran's radiculopathy was of moderate severity based upon his severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the right lower extremity.  There is no lay or medical evidence contradicting their findings.  Moderate incomplete paralysis of the sciatic nerve is consistent with a 20 percent rating.

Accordingly, the Board assigns an initial rating of 20 percent for right lower extremity radiculopathy under DC 8520 since the beginning of the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

As will be discussed in further detail below, the Board finds that an updated examination of the right lower extremity radiculopathy is necessary prior to further analyzing the current severity of the disability.  Accordingly, an initial rating in excess of 20 percent for right lower extremity radiculopathy is discussed below in the remand.

There is no lay or medical evidence showing that the Veteran has any other associated neurological impairment, such as in the bowel, bladder, or left lower extremity.
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 69-70.

TDIU Consideration

The Board notes that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due the Veteran's service-connected disabilities cannot be inferred, inasmuch as there is no suggestion in the record or by the Veteran that he is unemployable due to his service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While the August 2012 VA examination report shows that the Veteran's service-connected low back disability impacts his ability to work, the Veteran is currently employed on a full-time basis.  The evidence does not suggest that the Veteran is unable to maintain his current job on account of his back disability.  As such, TDIU is not inferred at this time.


ORDER

Beginning November 16, 2009, entitlement to an initial rating of 20 percent for the Veteran's service-connected low back disability is granted, subject to the laws and regulations governing monetary benefits.

Beginning November 16, 2009, entitlement to an initial rating of 20 percent for the Veteran's service-connected right lower extremity radiculopathy is granted, subject to the laws and regulations governing monetary benefits.


REMAND

Further development is necessary prior to analyzing the severity of the Veteran's low back disability and right lower extremity radiculopathy.

As determined above, the Board increased the initial rating for the Veteran's low back disability to 20 percent based on the evidence currently of record.  The Board finds that an updated examination should be afforded to the Veteran to determine whether an even higher rating is warranted.  He has not undergone a VA compensation examination for these disabilities since 2012, five years ago.  Moreover, the evidence suggests a possible worsening of the Veteran's low back disability.  The VA examinations for the Veteran's low back disability reflect that the Veteran had no guarding or spasm.  However, at his April 2017 hearing, the Veteran reported having severe back spasms probably six times a year, which were triggered by bending or picking something up the wrong way.  Additionally, the Veteran disagreed with the VA examiners' findings that he had a normal gait, and instead stated that he had a constant "hitch" in his walk, which was not a limp and did not result in dragging his leg but which was "clearly not a normal gait."  While having an abnormal gait or muscle spasms would not necessarily warrant a rating in excess of 20 percent, it, at the very least, suggests a possible worsening of his low back disability.  

As such, an updated VA examination must be obtained in order to assess the current nature and severity of his service-connected low back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination."); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, the Board herein increased the initial rating for the Veteran's right lower extremity radiculopathy to 20 percent based on the evidence currently of record.  However, the Board finds that an updated examination is warranted to determine its current severity.  Although the November 2011 VA examiner found that the Veteran did not have muscle atrophy, there is medical evidence of some calf atrophy and atrophy of the gastrocnemius muscle since April 2011.  However, neither the private treatment records, nor the August 2012 VA examination report, evaluate the severity of the muscle atrophy, which is of significance as the rating criteria for a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy under DC 8520.  As such, an updated VA examination must be obtained to evaluate the nature and severity of the right lower extremity radiculopathy, to include his muscular atrophy.  Snuffer, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an updated VA examination to determine the current severity of his service-connected low back disability.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file must be made available to and reviewed by the examiner.

The examiner is asked to examine the Veteran, review his claims file, and then respond to the following:

(a)  Indicate all current symptoms associated with the Veteran's service-connected low back disability and address its severity.

(b)  Test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joint in question.

(c)  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, s/he should clearly explain why that is so.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion. 

(d)  In reporting the ROM findings, comment on the extent of any painful motion, at which measurement the pain begins, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.

The examiner should provide an explanation for any conclusions reached.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right lower extremity radiculopathy, to include the severity of his muscular atrophy since April 2011.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file must be made available to and reviewed by the examiner.

The examiner is asked to examine the Veteran, review his claims file, and then respond to the following:

(a)  Indicate all current symptoms associated with the Veteran's service-connected right lower extremity radiculopathy and address its severity.

(b)  Indicate whether the Veteran has muscular atrophy and address its severity since April 2011.

The examiner should provide an explanation for any conclusions reached.

3.  After conducting all other development deemed necessary, readjudicate the claims for initial separate ratings in excess of 20 percent for a low back disability and right lower extremity radiculopathy.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


